0 moan Dn un ff WY NY KF

NO NO NO NO ND ND ND WN NO KH KR KF KR FR Kr OE
oN DN ON BR WN kK CO UO WON WD WH Ff WY NYO KF CO

JS6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA - WESTERN

LEONARD JOHNSON, Case No.: 2:19-cv-02270-R-PLA
Plaintiff, Complaint Filed: March 26, 2019
V. JUDGMENT
CITY OF LOS ANGELES,
Trial Date: June 23, 2020
Defendant. Final Pretrial Conf.: June 8, 2020
Discovery Cut-Off: March 25, 2020

 

 

 

 

TO THE COURT, TO ALL PARTIES AND TO THEIR ATTORNEYS
OF RECORD:

On November 4, 2019, Defendant filed its Motion for Judgment on the
Pleadings (“Motion”) against Plaintiff. (Doc. No. 35.). On December 2, 2019, the
Court GRANTED Defendant’s Motion. (Doc. No. 40.)

IT IS THEREFORE HEREBY ORDERED, ADJUDGED, AND DECREED:

Judgment is entered in favor of Defendant City of Los Angeles and against
Plaintiff Leonard Johnson.

IT IS SO ORDERED.

Dated: December 09, 2019 / 2 Raccgnas
he Hn. R. Gary Klausner

United States District Judge

JUDGMENT

 
